AFFIRMED; Opinion Filed March 14, 2014.




                                          S   In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-01303-CV

                    CHARLES E. REESE, Appellant
                                V.
 GENERAL ASSEMBLY OF FAITH CUMBERLAND PRESBYTERIAN CHURCH IN
  AMERICA, TEXAS SYNODIAL CUMBERLAND PRESBYTERIAN CHURCH IN
     AMERICA, BRAZOS RIVER PRESBYTERY OF THE CUMBERLAND
PRESBYTERIAN CHURCH IN AMERICA, FAITH CUMBERLAND PRESBYTERIAN
                   CHURCH IN AMERICA, Appellees

                     On Appeal from the 162nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-12-01150

                                          OPINION
                            Before Justices Moseley, Bridges, and Evans
                                     Opinion by Justice Evans


       Charles E. Reese appeals from a judgment which granted Appellees’ plea to the

jurisdiction. We affirm.

                                            BACKGROUND

       On September 18, 2009, Pastor Charles Reese entered into an employment agreement

with Faith Cumberland Presbyterian Church in America (“Church”). The agreement provided

that Reese would serve as pastor of the Church for a five-year period with the possibility of two

additional five-year terms. In July 2011, the Church terminated Reese’s employment.
       Reese then filed a lawsuit against appellees for breach of contract and intentional

infliction of emotional distress. Reese sought damages including, but not limited to, loss of

future and past wages, punitive damages and attorney’s fees.          Appellees filed a Special

Appearance, Special Exceptions, Plea to the Jurisdiction, Verified Denial and Original Answer.

In the Plea to the Jurisdiction, Appellees alleged that the trial court lacked subject matter

jurisdiction over Reese’s claims based upon the First Amendment to the Constitution of the

United States of America.      The trial court granted appellees’ Plea to the Jurisdiction and

dismissed all of Reese’s claims with prejudice. Reese then perfected this appeal.

                                              ANALYSIS

       A. Standard of Review

       Lack of jurisdiction may be raised by a plea to the jurisdiction when religious-liberty

grounds form the basis for the jurisdictional challenge. Westbrook v. Penley, 231 S.W.3d 389,

394 (Tex. 2007). A challenge to a trial court’s subject matter jurisdiction is reviewed de novo by

appellate courts. Tex. Dept. of Parks and Wildlife v. Miranda, 133 S.W.3d 217, 228 (Tex. 2004).

We construe the pleadings in favor of the plaintiff and look to the pleader’s intent when

reviewing a trial court’s order on a plea to the jurisdiction. County of Cameron v. Brown, 80
S.W.3d 549, 555 (Tex. 2002).

       B. The First Amendment and the Ecclesiastical Abstention Doctrine

       The First Amendment of the United States Constitution provides, in part, that “Congress

shall make no law respecting an establishment of religion, or prohibiting the free exercise

thereof.” U.S. CONST. amend. I. The free exercise clause precludes, among other things,

government action that burdens the free exercise of religion “by encroaching on the church’s

ability to manage its internal affairs.” Torralva v. Peloquin, 399 S.W.3d 690, 695–96 (Tex.

App.—Corpus Christi 2013, pet. denied) (quoting Westbrook, 231 S.W.3d at 395). After the

                                               –2–
ratification of the Fourteenth Amendment, the limitations on Congress in the First Amendment

became equally applicable to state action abridging religious freedom. See Everson v. Bd. of

Educ. of Ewing, 330 U.S. 1, 15 (1947).

       To enforce this constitutional provision, federal and state courts have utilized the so-

called “ecclesiastical abstention doctrine” and the “ministerial exception.”           The broad

ecclesiastical abstention doctrine prohibits civil courts from exercising jurisdiction over matters

concerning “theological controversy, church discipline, ecclesiastical government, or the

conformity of the members of the church to the standard of morals required of them.” Serbian E.

Orthodox Diocese v. Milivojevich, 426 U.S. 696, 713–14 (1976); see also Patton v. Jones, 212
S.W.3d 541, 547–48 (Tex. App.—Austin 2006, pet. denied) (ecclesiastical abstention doctrine

“prevents secular courts from reviewing many types of disputes that would require an analysis of

‘theological controversy, church discipline, ecclesiastical government, or the conformity of the

members of the church to the standard of morals required’”) (quoting Watson v. Jones, 80 U.S.
679, 733 (1872)).    The ministerial exception provides that civil courts lack subject matter

jurisdiction to decide cases concerning employment decisions by religious institutions

concerning a member of the clergy or an employee in a ministerial position. Torralva, 399
S.W.3d at 695 (“The ‘ministerial exception’ refers to the application of the [ecclesiastical

abstention] doctrine in the employment context.”). The Supreme Court recently acknowledged

the existence of the “ministerial exception” grounded in the First Amendment that precludes

application of the employment discrimination laws to claims concerning the employment

relationship between a religious institution and its ministers.      Hosanna-Tabor Evangelical

Lutheran Church and Sch. v. E.E.O.C., 132 S. Ct. 694, 705–6 (2012).




                                               –3–
       C. The Court Properly Granted Appellees’ Plea to the Jurisdiction

       The question in this appeal is whether the trial court correctly determined that it lacked

subject matter jurisdiction over Reese’s claims against appellees. To do so, we must look to the

“substance and effect of a plaintiff’s complaint to determine its ecclesiastical implication, not its

emblemata.” Westbrook, 231 S.W.3d at 405 (quoting Tran v. Fiorenza, 934 S.W.2d 740, 743

(Tex. App—Houston [1st Dist.] 1996, no pet.).

       Under various causes of action, Reese alleges that the Church harmed him by terminating

his employment. To determine the efficacy of his claims, the courts would have to decide

whether the termination of his employment was wrongful or premature. The free exercise clause

of the Constitution prohibits the courts from reviewing employment decisions regarding

ministers. See Starkman v. Evans, 198 F.3d 173, 175 (5th Cir. 1999) (free exercise clause of

First Amendment barred choir director’s claims against church and reverend under the ADA and

Louisiana employment law); Turner v. Church of Jesus Christ of Latter-Day Saints, 18 S.W.3d
877 (Tex. App—Dallas 2000, pet. denied), cert. denied, 533 U.S. 951 (2001) (establishment and

free exercise clauses barred missionary’s claims against church while performing missionary

services); Jennison v. Prasifka, 391 S.W.3d 660, 668 (Tex. App—Dallas 2013, no pet.) (the

substance of Jennison’s claim—slander, tortious interference with a contractual relationship and

wrongful discharge—are inextricably intertwined with the church’s investigation of his

performance as a priest and the discipline imposed by the church and, as such, the substance of

the suit relates to internal church matters of governance and discipline and the ecclesiastical

abstention doctrine applies).

       Assuming subject matter jurisdiction over Reese’s claims would also be an affront to the

recent Supreme Court holding in Hosanna-Tabor. Although Hosanna-Tabor limited its holding

to the application of the ministerial exception to an employment discrimination claim, the

                                                –4–
Supreme Court included broad language in it opinion that is directly on point to the facts in this

case. For example, the Supreme Court held:

       [r]equiring a church to accept or retain an unwanted minister, or punishing a
       church for failing to do so, intrudes upon more than a mere employment decision.
       Such action interferes with the internal governance of the church, depriving the
       church of control over the selection of those who will personify its beliefs. By
       imposing an unwanted minister, the state infringes the Free Exercise Clause,
       which protects a religious group’s right to shape its own faith and mission through
       its appointments. According the state the power to determine which individuals
       will minister to the faithful also violates the Establishment Clause, which
       prohibits government involvement in such ecclesiastical decisions.

Hosanna-Tabor, 132 S. Ct. at 706. The Supreme Court further held that:

       [Respondent] continues to seek frontpay in lieu of reinstatement, backpay,
       compensatory and punitive damages, and attorney’s fees. An award of such relief
       would operate as a penalty on the Church for terminating an unwanted minister,
       and would be no less prohibited by the First Amendment than an order
       overturning the termination. Such relief would depend on a determination that
       [the church] was wrong to have relieved [respondent] of her position, and it is
       precisely such a ruling that is barred by the ministerial exception.

Id. at 709. Here, if the Court were to second guess the Church’s decision to terminate Reese it

would deprive the Church of its right “to shape its own faith and mission” by “imposing an

unwanted minister.” Further, Reese is seeking damages nearly identical to those sought by the

respondent in Hosanna-Tabor. As such, any monetary award by the Court would “operate as a

penalty on the Church for terminating an unwanted minister.” Clearly, failure to extend the crux

of Hosanna-Tabor to the instant case would result in the untenable consequence of the Court

establishing religion and preventing the free exercise thereof in violation of the First

Amendment.

       Because Reese’s pleading affirmatively negates the court’s subject matter jurisdiction,

the trial court properly dismissed the case.




                                               –5–
                                           CONCLUSION

      We resolve appellant’s sole issue against him and affirm the trial court’s order.



                                                    /David Evans/
                                                    DAVID EVANS
                                                    JUSTICE


121303F.P05




                                              –6–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                     JUDGMENT

CHARLES E. REESE, Appellant                       On Appeal from the 162nd Judicial District
                                                  Court, Dallas County, Texas
No. 05-12-01303-CV        V.                      Trial Court Cause No. DC-12-01150.
                                                  Opinion delivered by Justice Evans.
GENERAL ASSEMBLY OF FAITH                         Justices Moseley and Bridges participating.
CUMBERLAND PRESBYTERIAN
CHURCH IN AMERICAN, TEXAS
SYNODIAL CUMBERLAND
PRESBYTERIAN CHURCH IN AMERICA
BRAZOS RIVER PRESBYTERY OF THE
CUMBERLAND PRESBYTERIAN
CHURCH IN AMERICA, and FAITH
CUMBERLAND PRESBYTERIAN
CHURCH IN AMERICA, Appellees

     In accordance with this Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.
     It is ORDERED that appellee GENERAL ASSEMBLY OF FAITH CUMBERLAND
PRESBYTERIAN CHURCH, ET AL., recover THEIR costs of this appeal from appellant
CHARLES E. REESE.


Judgment entered this 14th day of March, 2014.




                                                  /David Evans
                                                  DAVID EVANS
                                                  JUSTICE




                                            –7–